Title: To James Madison from Henry A. S. Dearborn, 14 October 1811
From: Dearborn, Henry A. S.
To: Madison, James


Hond. Sir,Boston. Octo. 14. 1811
At the request of my friend N. Bowditch Esqr. I have enclosed you one of his papers containing the result of his calculations on the Elements of the Orbit of the Comet which for some weeks has appeared in the northern regions of the heavens. I have known him for some years & have no doubt but he is the ablest astronomical mathematitian in this country & equal to any in Europe. He is a self educated man. If there is any one in Washington, or in the vicinity of your estate in Virginia, who can furnish him with answers to the questions contained in a note at the bottom of the paper, you will confer a great favor on him, by causing them to be forwarded to him at Salem. I have the honor to remain your Obt. Servt.
H. A. S. Dearborn
